DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/667,034 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 17/667,034 recites “A system for enhanced virtual queuing, comprising: a queue manager comprising at least a processor, a memory, and a first plurality of programming instructions stored in the memory and operating on the processor, wherein the first plurality of programming instructions, when operating on the processor, cause the processor to: establish a virtual queue associated with a physical event or a virtual event; receive a request related to the virtual queue from an end-device; update the virtual queue based on the request; send an initial update notification to the end-device indicating the status of the request; send periodic update notifications to the end-device based on a notification escalation plan, wherein the notification escalation plan comprises a rules-based multimodality means of communicating with the end-device; receive a check-in notification from an entity indicating the end-device has been checked- in; and remove the end-device from the virtual queue”, and claim 1 of the present application recites “A system for enhanced virtual queuing, comprising: a queue sequencer module comprising at least a processor, a memory, and a first plurality of programming instructions stored in the memory and operating on the processor, wherein the first plurality of programming instructions, when operating on the processor, cause the processor to: establish a sequence of virtual queues associated with a series of physical or virtual events; receive a request related to the sequence of virtual queues, the request comprising a unique identification object; update the sequence of virtual queues based on the request; send an initial update notification indicating the status of the request; send periodic update notifications based on a notification escalation plan, wherein the notification escalation plan comprises a rules-based multimodality means of communicating; receive a check-in notification indicating the current queue has been cleared; and transfer the unique identification object from the current virtual queue to the next sequential virtual queue; and a queue load balancer module comprising at least a processor, a memory, and a second plurality of programming instructions stored in the memory and operating on the processor, wherein the second plurality of programming instructions, when operating on the processor, cause the processor to: continuously measure wait times across the sequence of virtual queues; and maintain the optimal wait times across the sequence of queues using a plurality of load balancing mechanisms”.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 11-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 17/667,034 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of copending Application No. 17/667,034 recites “A method for enhanced virtual queuing, comprising the steps of: establishing a virtual queue associated with a physical event or a virtual event; receiving a request related to the virtual queue from an end-device; updating the virtual queue based on the request; sending an initial update notification to the end-device indicating the status of the request; sending periodic update notifications to the end-device based on a notification escalation plan, wherein the notification escalation plan comprises a rules-based multimodality means of communicating with the end-device; receiving a check-in notification from an entity indicating the end-device has been checked-in; and removing the end-device from the virtual queue”, and claim 11 of the present application recites “A method for enhanced virtual queuing, comprising the steps of: establishing a sequence of virtual queues associated with a series of physical or virtual events; receiving a request related to the sequence of virtual queues, the request comprising a unique identification object; updating the sequence of virtual queues based on the request; sending an initial update notification indicating the status of the request; sending periodic update notifications based on a notification escalation plan, wherein the notification escalation plan comprises a rules-based multimodality means of communicating; receiving a check-in notification indicating the current queue has been cleared; transferring the unique identification object from the current virtual queue to the next sequential virtual queue; continuously measuring wait times across the sequence of virtual queues; and maintaining the optimal wait times across the sequence of queues using a plurality of load balancing mechanisms”.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.







Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Backer et al. (US Patent Application, Pub. No.: US 2011/0307547).
In regards to claims 1 and 11, Backer discloses a system and a method for enhanced virtual queuing (See pg. 2, paragraph [0020]), comprising: a queue sequencer module (e.g., queue managing system 102) comprising at least a processor, a memory, and a first plurality of programming instructions stored in the memory and operating on the processor, wherein the first 5 plurality of programming instructions, when operating on the processor, cause the processor to: establish a sequence of virtual queues associated with a series of physical or virtual events (See pg. 2, paragraph [0025]); receive a request related to the sequence of virtual queues (See pg. 3, paragraph [0027]), the request comprising a unique identification object (See pg. 3, paragraph [0033]); update the sequence of virtual queues based on the request (See pg. 3, paragraph [0030]); send an initial update notification indicating the status of the request; send periodic update notifications based on a notification escalation plan, wherein the notification escalation plan comprises a rules-based multimodality means of communicating (See pg. 4-5, paragraph [0044]); receive a check-in notification indicating the current queue has been cleared (See pg. 5, paragraph [0045]; and transfer the unique identification object from the current virtual queue to the next sequential virtual queue (See pg. 4, paragraph [0039]); and a queue load balancer module comprising at least a processor, a memory, and a second plurality of programming instructions stored in the memory and operating on the processor, wherein the second plurality of programming instructions, when operating on the processor, cause the processor to: continuously measure wait times across the sequence of virtual queues; and maintain the optimal wait times across the sequence of queues using a plurality of load balancing mechanisms (See pg. 3, paragraph [0027] and pg. 5, paragraph [0045]).
In regards to claims 2 and 12, Backer discloses the system and method, wherein the request is selected from the group consisting of a request to join the sequence of virtual queues, a request to leave the sequence of virtual queues, a request to transfer to a different virtual queue in the sequence of virtual queues, a request for the current wait time of a virtual queue in the sequence of virtual queues, a request for the wait time of the sequence of virtual queues, a request for additional time, a request to schedule a position in a virtual queue for a later time, a request to change places in a virtual queue (See pg. 3, paragraph [0033] and pg. 5, paragraph [0045], and a request to join a specific virtual queue in the sequence of virtual queues where the specific virtual queue is where the requestor left the sequence of virtual queues at an earlier time (See pg. 3, paragraph [0027] and pg. 5, paragraph [0045]).
In regards to claims 3 and 13, Backer discloses the system and method, wherein the queue load balancer module uses GPS to determine the locations of queued individuals (See pg. 3, paragraph [0029] and pg. 9, paragraph [0088]).
In regards to claims 4 and 14, Backer discloses the system and method, wherein the queue load balancer module uses predictive simulations to direct the load balancing mechanisms (See pg. 5, paragraph [0047]).
In regards to claims 5 and 15, Backer discloses the system and method, wherein a load balancing mechanism comprises an alert to an entity to open a new queue (See pg. 3, paragraph [0027] and pg. 5, paragraph [0045]).
In regards to claims 6 and 16, Backer discloses the system and method, wherein a load balancing mechanism comprises sending a new route to a queued person who is enroute, the new route increasing the travel time (See pg. 3, paragraph [0029] and pg. 9, paragraph [0088]).
In regards to claims 7 and 17, Backer discloses the system and method, wherein a load balancing mechanism comprises a digital coupon for a business or location (See pg. 3, paragraph [0029] and pg. 9, paragraph [0088]).
In regards to claims 8 and 18, Backer discloses the system and method, wherein a load balancing mechanism comprises a message to a queued individual, the message comprising an opportunity to experience a person, place, or thing (See pg. 3, paragraph [0033] and pg. 4-5, paragraph [0044]).

In regards to claims 9 and 19, Backer discloses the system and method, wherein a load balancing mechanism comprises an incentive for a queued individual to change positions with another queued individual (See pg. 5, paragraph [0045]).
In regards to claims 10 and 20, Backer discloses the system and method, wherein the request is slotted according to a prediction schedule for the least amount of wait time (See pg. 3, paragraph [0027] and pg. 5, paragraph [0045]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bayne et al. (US Patent Application, Pub. No.: US 2010/0277276 A1) teach a system for regulating access to a resource.  Ristock (US Patent Application, Pub. No.: US 2010/0215169 A1) teach virtualization for one or more sets of physical contact center resources for use by one or more virtual contact centers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THJUAN KNOWLIN ADDY whose telephone number is (571)272-7486. The examiner can normally be reached 8:30AM - 5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THJUAN K ADDY/Primary Examiner, Art Unit 2652